

116 HR 8484 IH: Ensuring Survivors Benefits during COVID–19 Act of 2020
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8484IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Davidson of Ohio (for himself, Mr. O'Halleran, Mr. Hudson, Mrs. Trahan, Ms. Gabbard, and Mr. Walker) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to secure medical opinions for veterans with service-connected disabilities who die from COVID–19 to determine whether their service-connected disabilities were the principal or contributory cases of death, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Survivors Benefits during COVID–19 Act of 2020.2.Medical opinions for certain veterans with service-connected disabilities who die of COVID–19The Secretary of Veterans Affairs shall secure a medical opinion to determine if a service-connected disability was the principal or contributory cause of death of a veteran if each of the following criteria apply with respect to such death:(1)The veteran had one or more service-connected disabilities at the time of death.(2)The death certificate—(A)identifies Coronavirus Disease 2019 (COVID–19) as the principal or contributory cause of death; and(B)does not clearly identify any of the service-connected disabilities as the principal or contributory cause of death.(3)An individual has filed a claim for benefits under chapter 13 of title 38, United States Code.